DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on 1/27/2021 with respect to claims 8-15 have been fully considered and are persuasive.  The non-final rejection issued on claims 8-15 has been withdrawn. 
Applicant's arguments, filed on 1/27/2021 with respect to claims 16-20 have been fully considered but they are not persuasive.
The limitation “extending to the contact” does not necessarily indicate “in contact with the contact” as the applicant implies on page 10 of the remarks filed on 1/27/2021. In other words, examiner takes the view that “extending to the contact” could mean “extending (in the direction/towards) to the contact”. 
Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1, prior art failed to disclose or fairly suggest a device comprising, along with other recited claim limitations
“the first spacer is formed of a different material than the dielectric isolation structure and the first spacer extends to a greater height above the substrate than the dielectric isolation structure” as amended on 1/27/2021 and as argued on pages 6-8 of 
Regarding Claim 8, prior art failed to disclose or fairly suggest a device comprising, along with other recited claim limitations,
“physically contacting a first side of the first source/drain feature and a second spacer disposed along and physically contacting a second side of the first source/drain feature, the second side being opposite the first side” as argued on pages 8 and 9 of the remarks filed on 1/27/2021. Claims 9-15 depend from claim 8 and hence are allowed for the same reason therein.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng (9799570)
Regarding Claim 16, in Fig. 1, Cheng discloses a device comprising: a semiconductor fin 121/122/123/127/128/129 disposed on a substrate; an epitaxial feature 170 disposed over the semiconductor fin; an isolation 104/130 structure disposed over the substrate, the semiconductor fin extending through the isolation structure; a first dielectric fin 124/125/126 extending through the isolation structure; a gate stack 155 disposed over the semiconductor fin and the first dielectric fin; and a contact 190 disposed over the first dielectric fin, wherein the first dielectric fin extends to the contact.  
Regarding Claim 17, a second dielectric fin 124/125/126 extending through the isolation structure; and an interlayer dielectric layer 104/130/160 disposed over the substrate; wherein the contact extends through the interlayer dielectric layer to the first dielectric fin, and wherein the second dielectric fin is covered by the interlayer dielectric layer.  
Regarding Claim 18, the epitaxial feature 170 interfaces with the contact 190.  
19. 	Regarding Claim 19, the epitaxial feature 170 has a lower portion that interfaces with the semiconductor fin and an upper portion disposed over the lower portion, the upper portion having a different width than the lower portion.  
20. 	Regarding Claim 20, the first dielectric fin 124/125/126 has a first side and an opposing second side, and wherein the contact extends around and physically contacts the first side and the second side of the first dielectric fin.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914.  The examiner can normally be reached on M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        3/31/2021